Per Curiam.
Had the justice refused the appellant a transcript, in time for the filing of the appeal, the case would have been a strong one for him. There was however no refusal, but a promise to furnish it when the matter in hand should be finished; on which, instead of waiting for that, and giving his personal attention to the matter, the appellant committed the whole to the care of the justice, not only to furnish the transcript, but institute the appeal in the office; so that having made the justice his agent, he is bound by his negligence.
Judgment affirmed.